Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments (6/1/2021) in response to the non-final rejection dated 3/4/2021. Applicants’ have amended claims 1, 5, 6, 10, 12-13. In light of the claim amendments and the following examiner’s amendments the rejections of record are withdrawn. For the sake of compact prosecution the examiner discussed allowable subject matter with Atty. Jongwon Kim on 6/7/2021. The attorney authorized the examiner’s amendments on 6/9/2021. Claims 1, 3, 5, 6, 10, 12, and 13 are allowed. 

				EXAMINER’S AMENDMENT
1. In claim 1, line 1, after ‘comprising administering’ INSERT “an effective amount of”

2. In claim 1, line 5, after ‘lung cancer stem cell’ INSERT
“, and wherein the composition inhibits formation of breast cancer-derived mammospheres (i), inhibits proliferation of breast cancer-derived mammospheres (ii), inhibits formation of lung cancer-derived tumorspheres (iii), or inhibits proliferation of lung cancer-derived tumorspheres (iv)”



3. In claim 6, line 1, after ‘comprising administering’ INSERT “an effective amount of”

4. In claim 6, line 5, after ‘lung cancer’, INSERT “, and wherein the pharmaceutical composition inhibits growth of breast cancer cells expressing CD44high/CD24low,  growth of aldehyde dehydrogenase (ALDH)-positive breast cancer cells, or inhibits growth of ALDH-positive lung cancer cells”

5. In claim 10, line 1, after ‘comprising administering’ INSERT “an effective amount of”

6. In claim 10, line 5, after ‘lung cancer’, INSERT “, and wherein the pharmaceutical composition inhibits growth of breast cancer cells expressing CD44high/CD24low,  growth of aldehyde dehydrogenase (ALDH)-positive breast cancer cells, or inhibits growth of ALDH-positive lung cancer cells”

7. In claim 12, line 1, after ‘comprising administering’ INSERT “an effective amount of”

8. In claim 12, line 5, after ‘lung cancer’, INSERT “, and wherein the food composition inhibits growth of breast cancer cells expressing CD44high/CD24low, growth of aldehyde dehydrogenase (ALDH)-positive breast cancer cells, or inhibits growth of ALDH-positive lung cancer cells”

9. In claim 13, line 1, after ‘comprising administering’ INSERT “an effective amount of”

10. In claim 13, line 5, after ‘lung cancer’, INSERT “, and wherein the food composition inhibits growth of breast cancer cells expressing CD44high/CD24low, growth of aldehyde dehydrogenase (ALDH)-positive breast cancer cells, or inhibits growth of ALDH-positive lung cancer cells”

11. DELETE Claims 4, 8, and 9

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to method of inhibiting breast cancer stem cell or lung cancer, treating breast or lung cancer or its metastasis with a pharmaceutical or food composition with formula I. The closest prior art Pan teaches combination therapy of an anticancer agent with other agents including glucocorticoid antagonist. In the instant claims the compound of formula I is the only active ingredient and Applicants’ have provided data effects of ciclesonide on (i) inducing apoptosis and inhibiting proliferation of human breast cancer cells,  Cd44high/CD24 low and ALDH positive breast cancer and lung cancer cells (ii) inhibiting tumor growth in xenograft model in breast cancer and lung cancer cells (iii) inhibition of breast cancer and lung cancer stem cells (iv) inhibition of expression of CSC markers and proliferation of tumorspheres and mammospheres (See examples, and Figures 1-12). The prior art do not anticipate or teach the claimed methods. Thus claims 1, 3, 5, 6, 10, 12, and 13 are allowed. 




                             			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627